DETAILED ACTION
In response to remarks filed 12/07/2021
Status of Claims
Claims 1-20 are currently pending; 
Claims 1 and 20 are currently amended;
Claims 2-19 were previously presented;
Claims 1-20 are rejected hereinafter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection necessitated by amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egan (US 5,934,838) in view of Price (US 2010/0284751).

Regarding claim 2, Egan discloses wherein the concrete facing panel (16, 18, 20, 22) is a pre-cast fabricated concrete facing panel (col 6, in 22-25; figure 1-8) but does not specifically teach a wet-cast fabricated concrete facing panel. Examiner takes Official Notice that it is known that wet-cast fabricating concrete panels is an ordinary skill in the art for creating concrete structures. Accordingly, it would have been obvious to one of ordinary skill in the art to have wet-cast fabricated the concrete to allow for a cheap and efficient way to mass produce concrete structures with molds (see prior art teaching well known to use a wet cast process to manufacture concrete blocks/panels; US 9,758,943, 2016/0369472, 2016/0244936, US 2008/0085162).
Regarding claim 3, Egan discloses wherein the concrete facing panel (16, 18, 20, 22) is multiple concrete facing panels (Fig. 1 and 6), and wherein the stabilizing hoop (35) is multiple stabilizing hoops (Fig. 2 and 5)

Regarding claim 5, Egan discloses wherein the stabilizing hoop (35) is a plurality of stabilizing hoops (Fig.2 and 5). 
Regarding claim 6, Egan discloses wherein the plurality of stabilizing hoops (35,) are arranged vertically on the concrete facing panel (Fig.6 -- see vertically placed concrete blocks and geogrids 32 attached to each block). 
Regarding claim 7, Egan discloses wherein the plurality of stabilizing hoops (35) is arranged side-by-side on the concrete facing panel (16A-J, Fig.2 -- see the side arrangement of hoops 35). 
Regarding claim 8, Egan discloses wherein the stabilizing hoop (35) is semi-circular in shape having a height H, a length L, and a depth D (Fig.2 -- see how the hoops 35 are semi-circles with heights, lengths, and depths).
Regarding claim 9, Egan does not specifically teach wherein the height H is from about 6 inches (15.24 cm) to about 30 inches (76.2 cm), and the length L and the depth D are from about 24 inches (60.96 cm) to about 96 inches (243.84 cm). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art. Accordingly, it would have been obvious matter of design choice to have modified the size/dimensions of the hoop to more effectively provide support for the soil, since such a modification would have involved a mere change in the size/dimensions of a component. A change in size/dimensions is generally recognized as being within the level of ordinary skills in the art. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 11, Egan discloses wherein the stabilizing hoop is made of polymer, steel, or a composite material (col 7, In 9-16, "biaxial geogrids, wherein the bars are also formed into oriented strands, are also useful as are grid materials formed of various polymers including the polyolefins, polyamides, polyesters and the like or fiberglass, may be used. In fact, any grid-like sheet material, including steel (welded wire) grids capable of being secured to the wall blocks of the instant invention in the manner disclosed herein are suitable"; col 5, In 3-5, "The confinement cells can be formed from a sheet of grid-like material with a layer of geofabric or the like located interiorly of the grid to minimize loss of fill"). 
Regarding claim 12, Egan discloses wherein the stabilizing hoop (35) is filled with soil fill (62, Fig.2; col 6, In 54-57, "as fill material 62, such as soil, is deposited into each cell 32, the tie-back sheets are uniformly outwardly flexed about their circumference to create symmetrically formed, Semi-circular arches or confinement cells 35"). 
Regarding claim 13, Egan discloses wherein the soil reinforcing element (48) is a strip (48, Fig.5 -- see how 48 lines the inside of 32) having a width (Fig.5 -- see how the geotextile fabric 48 has a defined width).

Regarding claim 15, Egan discloses the geosynthetic panel wall system, but does not specifically teach wherein the width is about is about 24 inches (60.96 cm). It is known that optimization of size, shape, and scale through routine experimentation is an ordinary skill in the art. Accordingly, it would have been obvious matter of design choice to have modified the size/dimensions of the hoop to more effectively provide support for the soil, since such a modification would have involved a mere change in the size/dimensions of a component. A change in size/dimensions is generally recognized as being within the level of ordinary skills in the art. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 16, Egan discloses the geosynthetic panel wall system of claim 13, wherein the strip (48) is a continuous wrap from the bottom of the stabilizing hoop (35) to the top of the stabilizing hoop and adapted to be splayed (Fig.5 see how the geotextile fabric 48 lines the top and bottom of the hoop 35 and could be cut and splayed to cover all portions of the hoop 35).
Regarding claim 17, Egan discloses wherein the strip (48) is made of PET, HDPE, or other flexible material (col 7, In 20-21, "a geofabric, such as seen at 48"; col 7, In 9-16, "biaxial geogrids, wherein the bars are also formed into oriented strands, are also useful as are grid 
Regarding claim 18, Egan discloses wherein the strip (48) is a geogrid made of geotextiles (col 7, In 20-21, "a geofabric, such as seen at 48": col 7, In 9-16, "biaxial geogrids, wherein the bars are also formed into oriented strands, are also useful as are grid materials formed of various polymers including the polyolefins, polyamides, polyesters and the like or fiberglass, may be used. In fact, any grid-like sheet material, including steel (welded wire) grids capable of being secured to the wall blocks of the instant invention in the manner disclosed herein are suitable"). 
Regarding claim 19, Egan discloses wherein the concrete facing panel (16, 18, 22, Fig.1, Fig.6) is coupled atop a leveling pad (56, Fig.1, Fig.6) to form a free standing gravity geosynthetic panel wall system (Fig.1, Fig.6; col 6, In 37-41, "the first course of wall blocks, ten of which are shown in FIG. 2 at 16a-16i, are positioned on the toe pad 56 with the opposite edge portions 32a and 32b of lengths of geogrid or the like 32 secured in channels 74 formed in the rear walls of selected blocks, or all of the blocks").
Regarding claim 20, Egan discloses a method of reinforcing a wall, comprising the steps of: providing a geosynthetic panel wall system (10) having one or more each of a concrete facing panel (16, 18, 20, 22), a stabilizing hoop (35), and a soil reinforcing element (48); casting one or more of the stabilizing hoop onto one or more of the concrete facing panels, wherein each concrete facing panel is coupled to at least one stabilizing hoop on one side of the concrete facing panel (Fig and 2 -- see how the hoop 35 is attached to one side of concrete blocks 16A-J); forming a leveling pad (56, Fig.1 and 6; col 8, In 35-37, “a concrete toe pad 56 is preferably first cast in place, spaced from an embankment or cut wall face 12"); propping the concrete facing panel atop the leveling pad; placing and compacting soil backfill (62, Fig.2; col .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678